Citation Nr: 0511400	
Decision Date: 04/21/05    Archive Date: 05/03/05

DOCKET NO.  02-04 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. L. Tiedeman


INTRODUCTION

The veteran served on active duty from January 1979 to May 
1982.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a May 2001 rating decision rendered by the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The veteran testified at a hearing before the undersigned 
Veterans Law Judge in July 2002.  A transcript of that 
hearing has been associated with the record on appeal.  The 
Board ordered additional development in September 2002 and 
then remanded the case to the RO in August 2003.  The 
requested development having been accomplished, the case is 
again before the Board for appellate adjudication.


FINDINGS OF FACT

A seizure disorder was first manifested many years after 
service, and the preponderance of the competent evidence of 
record shows that it is unrelated thereto.


CONCLUSION OF LAW

A seizure disorder is not the result of disease or injury 
incurred in or aggravated by active duty.  38 U.S.C.A. §§ 
1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA.  There was a significant change in the law on November 
9, 2000, at which time the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations implementing the VCAA are found 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In this regard, the veteran was notified of the evidence and 
information necessary to substantiate his claim in the rating 
decision dated in May 2001; the statement of the case dated 
in March 2001; the statement of the case dated in March 2002; 
the supplemental statement of the case dated in December 
2004; and the letters dated in July 2001 and April 2004.  
These documents included a summary of the evidence in the 
case; citation to pertinent laws and regulations; and a 
discussion of how they affect the decision.  The RO explained 
why the evidence was insufficient under applicable law and 
regulations to grant the benefit sought.

VCAA notice must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request the claimant 
to provide any evidence in his or her possession that 
pertains to the claim.  The July 2001 and April 2004 letters 
specifically invited the veteran to give VA any additional 
evidence he had regarding the issue on appeal. 

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996);  see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  A VA 
medical examination and opinion regarding the etiology of the 
disorder decided herein have been obtained in this case.  The 
available medical evidence is sufficient for an adequate 
determination.  Further, the veteran has not identified any 
outstanding medical records, other than in-service treatment 
records from Fort McClellan dated in 1982.  However, a search 
for these records at Fort McClellan was negative.  Therefore, 
the Board finds the duty to assist and duty to notify 
provisions of the VCAA as to the issues addressed in this 
decision have been fulfilled.  

A VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (AOJ).  The Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement in the case was harmless error.  While the notice 
provided to the veteran was not given prior to the first AOJ 
adjudication of the claim, the notice was provided by the AOJ 
prior to the transfer and certification of the veteran's case 
to the Board and notice complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The issue on 
appeal was re-adjudicated and a supplemental statements of 
the case was provided to the veteran.  The veteran has been 
provided every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices.  
Therefore, to decide the appeal would not be prejudicial 
error.  See VAOPGCPREC 7-2004 (July 16, 2004).

Legal Criteria.  VA law and regulations provide that service 
connection may be granted for a disability resulting from a 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).

However, continuity of symptoms is required where the 
condition in service is not, in fact, chronic or where the 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d).  The Court has observed that 
symptoms and not treatment are the essence of any evidence of 
continuity of symptomatology.  See Wilson v. Derwinski, 2 
Vet. App. 16, 19 (1991).

A lay person is competent to provide evidence of the 
occurrence of observable symptoms during and following 
service; however, a lay person is not competent to make a 
medical diagnosis or render a medical opinion which relates a 
medical disorder to a specific cause.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992).

Where continuity of symptomatology is established, there 
still must be medical-nexus evidence relating the veteran's 
present disability to the continuity of symptomatology unless 
such a relationship is one as to which a lay person's 
observation is competent.  See Savage, 10 Vet. App. at 495-
98.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  38 C.F.R. § 3.102.

Factual Background.  The veteran's service medical records, 
dated from January 1979 to May 1982, are negative for any 
complaints or diagnosis of a seizure disorder, or for heat 
stroke.

At the time of a December 2000 VA examination, the veteran 
reported a history of seizures since 1981, which were 
diagnosed in 1984.  He denied a history of head trauma or a 
family history of seizures.  Precipitating factors were 
identified as mental stress and overactivity.  Alleviating 
factors were rest and relaxation.  The veteran was taking 200 
milligrams of Tegretol three times per day, and had 
approximately two seizures per month, sometimes causing him 
to lose consciousness.  On physical examination, the veteran 
was alert and well-oriented times three.  All of the cranial 
nerves were intact, and deep tendon reflexes were equal and 
symmetrical.  The veteran had some ataxia of both upper 
extremities, and some ataxia of the left lower leg.  Clinical 
diagnosis was of seizures, by history.  A private December 
2000 electroencephalogram was normal.

Private treatment reports, dated from January 1994 to January 
1998, as well as VA outpatient treatment reports, dated from 
July 2000 to April 2001, reflect treatment for seizures.

An April 2001 statement from R. K. Swami, M.D., reflects that 
the veteran claimed disability due to seizures for Social 
Security benefits purposes as of September 1999.  Dr. Swami 
confirmed a diagnosis of a seizure disorder, which was well-
controlled and nonsevere.

At his July 2002 hearing, the veteran testified that during 
service, in the summer of 1982, he suffered a heat stroke 
while driving a vehicle.  He testified that following this 
heat stroke or heat exhaustion, "I kept getting these 
strange feelings."  The veteran indicated that the symptoms 
he experienced during service were similar to the symptoms he 
experienced prior to having a seizure.  According to the 
veteran, his first seizure occurred approximately two years 
after service.

The veteran was afforded another VA examination in April 
2004, when he reported being diagnosed with a seizure 
disorder in 1984 or 1985.  The veteran indicated that his 
seizures always began with an aura, experienced as dizziness.  
The aura progressed to a grand mal seizure, with loss of 
consciousness, convulsions and urinary incontinence.  Lying 
down and relaxing helped to prevent seizures most of the 
time.  The veteran experienced seizures once or twice per 
year.  Precipitating factors were stress and heat.  He was 
taking 500 milligrams of Depakote twice a day.  

At the time of the April 2004 examination, the veteran 
claimed that during service, he experienced an episode of 
dizziness similar to the aura he was currently experiencing.  
He expressed his belief that he was incorrectly diagnosed 
with heatstroke at that time.  Regarding this argument, the 
VA examiner stated:

. . . there is no documentation 
anywhere in the records that I could 
find in his claims folder that he 
was ever treated for heat exhaustion 
or heat stroke.  The symptoms that 
he described for which he was 
treated at Fort McClellan was 
diagnosed as viral gastroenteritis 
and the temperature recorded at that 
time was 98.8 degrees which was 
normal.  Hyperthermia is a risk for 
seizures in children, not in adults.

Analysis.  The veteran contends that he currently suffers 
from a seizure disorder, which was incurred during military 
service.  As noted above, the veteran's service medical 
records do not reflect that the veteran was diagnosed with 
this disorder during service, or for heat stroke.  Further, 
there is no evidence of a diagnosis of a seizure disorder for 
over ten years following service.  The Board finds that the 
lack of evidence of treatment following service weighs 
against the veteran's claim.  With respect to negative 
evidence, the Court of Appeals for Veterans Claims held that 
the fact that there was no record of any complaint, let alone 
treatment, involving the veteran's condition for many years 
could be decisive.  See Maxon v. West, 12 Vet. App. 453, 459 
(1999).  Moreover, the April 2004 VA examiner specifically 
refuted the veteran's argument that early signs of a seizure 
disorder were misdiagnosed in service as heat stroke.  
Rather, the VA examiner found that the veteran's in-service 
condition was viral gastroenteritis, and that hyperthermia is 
not a risk factor for seizures in adults.  Accordingly, based 
on the entire record, the Board concludes that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a seizure disorder.

The veteran has asserted that his disorder began in service, 
and the Board has considered his contentions and testimony in 
this regard.  However, where the determinative issue is one 
of medical causation or a diagnosis, only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1991).  Since the record does not 
reflect that the veteran possesses the medical training and 
expertise necessary to render a medical opinion, his lay 
statements are of little probative value and cannot serve as 
a basis for granting service connection for the disorder on 
appeal.  See Heuser v. Brown, 7 Vet. App. 379, 384 (1995).


ORDER

Entitlement to service connection for a seizure disorder is 
denied.


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


